Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 1 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 2 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 3 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 4 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 5 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 6 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 7 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 8 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 9 of 42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 10 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 11 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 12 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 13 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 14 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 15 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 16 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 17 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 18 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 19 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 20 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 21 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 22 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 23 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 24 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 25 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 26 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 27 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 28 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 29 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 30 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 31 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 32 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 33 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 34 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 35 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 36 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 37 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 38 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 39 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 40 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 41 of
                                         42
Case 18-33485-jal   Doc 12   Filed 11/28/18   Entered 11/28/18 09:29:06   Page 42 of
                                         42
